particular circumstances of this case and in light of the district court's
                        intent to revisit the custody arrangement in the near future, we decline to
                        disturb the court's decision.
                                    Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED.



                                                                                                ,
                                                                                                    J.
                                                                   Hardesty


                                                                      a-190%
                                                                   Parraguitjr


                                                                      C6.4 t
                                                                   Cherry



                        cc: Hon. William B. Gonzalez, District Judge, Family Court Division
                             Law Office of Shell Mercer
                             Kevin J. Adkins
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A


                    n
                I IT-